Citation Nr: 0312172	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  98-02 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
low back pain with degenerative joint disease (DJD), a 
herniated nucleus pulposus at L4-L5, and degenerative disc 
disease (DDD), on appeal from an initial grant of service 
connection.

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the thoracic segment of the 
spine, on appeal from an initial grant of service connection.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active military service from September 1987 
to January 1997.

This matter comes before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a May 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Montgomery, Alabama. This decision granted 
service connection for disabilities of the lumbar and 
thoracic segments of the spine. A noncompensable evaluation 
was assigned to the thoracic segment disability and a 10 
percent rating was assigned for the lumbar condition.

Since that initial rating decision, the veteran's evaluations 
have been raised to 10 percent for the middle back condition 
and 40 percent for the lower back disability. Because neither 
one of these rating increases were a full grant of the 
benefit sought on appeal because a higher rating is 
available, the issues have remained before the Board. That 
is, on a claim for an original or an increased rating, the 
claimant is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit. See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The claim was remanded by the Board in July 2000 and again in 
March 2001 for additional medical and procedural development.

In May 2000, a hearing was held in Montgomery, Alabama, 
before the undersigned, who is the Board member designated by 
the Chairman to conduct that hearing.  38 U.S.C.A. § 7107(c) 
(West Supp. 2002).  A transcript of the hearing is of record.

In a decision promulgated in March 2002, the Board denied 
entitlement to a rating in excess of 40 percent for low back 
pain with DJD, and entitlement to a rating in excess of 10 
percent for DJD, thoracic spine.

The veteran timely appealed that determination to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
November 2002 Order, the Court granted a joint motion filed 
by the appellant and the Secretary of Veterans Affairs 
(parties) to remand the issues on appeal to the Board.  


REMAND

On September 23, 2002, the rating criteria for intervertebral 
disc syndrome were revised. The veteran has not yet had the 
opportunity to have his disabilities evaluated under the 
amended rating criteria.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002);38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

The Board notes that there was a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); 
see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements. 

The United States Court of Appeals for the Federal Circuit 
recently invalidated the provisions of 38 C.F.R. 
§§ 19.9(a)(2) and 19.9(a)(2)(ii).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 
2003).  These provisions allowed the Board to develop 
evidence and to take action to correct a missing or defective 
VCAA duty to notify letter as required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1).  The Board no longer has 
authority to decide claims based on new evidence that it 
develops or obtains without obtaining a waiver from the 
appellant of his or her right to have this new evidence 
initially considered by the RO.  The result is that the RO 
must review evidence developed by the Board and adjudicate 
the claims considering that evidence, as well as evidence 
previously of record.

In its March 2002 decision, the Board determined that an 
evaluation in excess of 10 percent for a thoracic segment of 
the spine disability, and an evaluation in excess of 40 
percent for a lumbar segment of the spine disability were not 
warranted.

The parties, in their November 2002 joint motion, pointed out 
that the Board failed to afford the veteran a VA examination 
by a neurosurgeon for his claims in compliance with 
recommendations of a VA orthopedic examiner.  In addition the 
veteran indicated he was receiving Social Security 
Administration (SSA) benefits.  The VA must obtain the 
records used by SSA in its benefits determination.  The 
medical records forming the basis for the award of SSA 
benefits do not appear to have been requested by VA and must 
be added to the claims file prior to resolution of the 
veteran's appeal.  38 U.S.C.A. 5106 (West 1991); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

In light of the foregoing, the Board is remanding this case 
to the RO to afford the veteran the neurological examination 
and to request the SSA records.  Furthermore, the RO should 
consider whether 38 C.F.R. § 4.71a, Diagnostic Code 5293 - 
either the old regulation or the revised regulation is more 
appropriate for application in this matter.

Because of the above-referenced Court ordered Joint Remand 
and recent decision in Disabled American Veterans v. 
Secretary of Veterans Affairs, a remand in this case is 
required.  Accordingly, this case is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act and the 
implementing regulations are fully 
complied with and satisfied.

2.  The RO should obtain from the SSA a 
copy of any decision, which awarded the 
veteran benefits, as well as copies of all 
records pertinent to the veteran's 
determination for SSA benefits, as well as 
the medical records relied on concerning 
that claim. It appears that SSA disability 
benefits may have been awarded in November 
1997. 

3.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected low back and 
thoracic spine disabilities which are not 
currently in the claims file.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.

4.  Thereafter, the veteran should be 
scheduled for a special VA neurological 
examination to ascertain the nature and 
severity of his service-connected low back 
and thoracic spine disabilities.  It is 
imperative that the claims file (with the 
March 1997 and September 200 VA 
examinations by Dr. Bass be tabbed or 
otherwise marked for easy reference) be 
made available to and be reviewed by the 
examiner in connection with the 
examination.  Any medically indicated 
special studies and tests should be 
accomplished.  All clinical and special 
test findings should be reported to allow 
for evaluation of the veteran's low back 
and thoracic spine disabilities under 
Diagnostic Codes 5291, 5292, 5293 and 
5295. With regard to range of motion 
testing, the examiner should indicate 
whether there is additional functional 
loss due to pain, weakness, fatigue, or 
incoordination.  The examiner should offer 
an opinion as to whether such disease is 
moderate, severe or pronounced.

5.  After completion of the above, the RO 
should again review the issues of 
entitlement to increased ratings for the 
veteran's lumbar and thoracic spine 
disabilities.  The RO should ensure that 
all notification and development action 
required by VCAA is completed.  Then, if 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC). The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent, to include any revised 
regulations.  More importantly, the SSOC 
should contain a straightforward 
explanation for the reasons for the 
denial.  An appropriate period of time 
should be allowed for response thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.

The purpose of this remand is to ensure compliance with the 
November 2002 Court ordered Joint Remand, and to allow a 
review of the veteran's lumbar and thoracic spine disorders 
under the amended rating criteria for spinal disorders, which 
became effective September 23, 2002.  See 67 Fed. Reg. 54345-
54349 (August 22, 2002); 38 C.F.R. § 4.71a (2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the RO's to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




